Citation Nr: 0711286	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  99-13 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for irritable colon system. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left hernia scar. 

4.  Entitlement to an initial compensable evaluation for a 
right hernia scar. 

5.  Entitlement to an initial compensable evaluation for the 
residuals of left 3rd and 4th metacarpal fractures. 

6.  Entitlement to an initial compensable evaluation for 
tendonitis of the right shoulder.  

7.  Entitlement to an initial compensable evaluation for left 
elbow olecranon bursitis. 

8.  Entitlement to an initial evaluation in excess of 20 
percent for removal of the left testicle, with erectile 
dysfunction. 

9.  Whether the RO properly reduced the disability evaluation 
for the appellant's service-connected removal of the left 
testicle, with erectile dysfunction, from a 20 percent 
disability rating to a noncompensable disability rating, 
effective from August 1, 2003.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1979, and from June 1982 to October 1997.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Detroit, Michigan, (hereinafter RO).  A June 2004 
Board decision in part denied service connection for a 
bilateral knee disability.  Thereafter, the veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2005, the Court 
issued an Order granting a Joint Motion for Partial Remand, 
which found deficiencies with respect to the adjudication of 
the issue of entitlement to service connection for a 
bilateral knee disability in the Board's June 2004 decision.  
Thereafter, the Board prepared a remand in December 2005 
requesting that the RO conduct additional development to 
rectify the deficiencies referenced in the August 2005 Joint 
Motion for Partial Remand.  This development has been 
accomplished, and the issue of entitlement to service 
connection for a bilateral knee disability is now ready for 
appellate review.  

The June 2004 Board decision also remanded the issues of 
entitlement to an initial evaluation in excess of 10 percent 
for irritable colon system, entitlement to an initial 
evaluation in excess of 10 percent for a left hernia scar, 
entitlement to an initial compensable evaluation for a right 
hernia scar, entitlement to an initial compensable evaluation 
for the residuals of left 3rd and 4th metacarpal fractures, 
entitlement to an initial compensable evaluation for 
tendonitis of the right shoulder, entitlement to an initial 
compensable evaluation for left elbow olecranon bursitis, 
entitlement to an initial evaluation in excess of 20 percent 
for removal of the left testicle, with erectile dysfunction, 
and whether the RO properly reduced the disability evaluation 
for the appellant's service-connected removal of the left 
testicle with erectile dysfunction from 20 percent to zero 
percent disabling, effective from August 1, 2003.  The 
development with respect to these issues has not been 
accomplished, and these issues will be discussed in the 
remand portion of this decision.  Stegall v. West, 11 Vet. 
App. 268 (1998).   


FINDING OF FACT

There is no competent medical evidence of record indicating 
that the veteran has a current bilateral knee disability that 
is etiologically related to any in-service symptomatology or 
pathology.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, a letter dated in March 2002 satisfied 
the duty to notify provisions.  As for the duty to assist, 
the veteran's service medical records have been obtained, 
along with VA medical records.  The veteran has been afforded 
VA Compensation and Pension examinations, to include the 
examination and medical opinion requested by the Board in its 
December 2005 remand.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A medical history completed during service in 1994 reflects 
the veteran reporting that kneeling was difficult due to 
unspecified problems with his knees.  The service medical 
records however, while reflecting significant treatment for 
other conditions, does not reflect any evidence of treatment 
for any injuries or disability involving the knees.  The 
veteran's service separation examination found no abnormality 
of the knees on clinical evaluation. 

After service, the veteran was afforded a VA examination in 
November 1998, at which time the veteran complained about 
soreness in both knees that made it difficult for him to 
kneel or bend.  The physical examination of the knees 
revealed no evidence of any functional impairment or 
disability in the knees.  The November 1998 examination 
reports indicate that x-rays of the knees were negative, and 
the knees were described as "normal" in the diagnosis 
portion of these reports.  A medical statement from a private 
examiner, dated in December 1999, shows that at that time the 
private examiner noted that the appellant had complaints of 
bilateral knee pain.  The private examiner stated that x-rays 
of the appellant's knees, dated in November 1998, were 
negative.

A report from a private orthopedist in October 2005 indicated 
that he had been treating the veteran since May 2005 for 
conditions to include bilateral knee pain, with 
chondromalacia patella.  However, the VA examination afforded 
the veteran in June 2006, requested by the Board's December 
2005 remand, found that the left and right knee were normal, 
without any evidence of chondromalacia.  The physician who 
conducted this examination indicated that the claims file had 
been reviewed, and the November 1998 examination reports and 
October 2005 private orthopedist's report were specifically 
referenced.  This physician concluded that there is "no link 
of [the veteran's] current knee complaints with his period of 
military service."  

The evidence as represented by the November 1998 and October 
2005 VA examination reports shows that there is not a current 
knee disability, a finding required for a grant of service 
connection.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  To the 
extent that there are current complaints involving the knees, 
a symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Moreover, the October 2005 VA 
examination found that any current knee symptomatology is not 
related to military service.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (the Board must consider only independent 
medical evidence to support findings and is not free to 
substitute its own judgment for that of such an expert).

Due consideration has been given to the veteran's 
contentions.  However, the veteran's lay statements are 
competent evidence as to what symptoms he experienced in 
service and what he currently experiences.  However, his 
statements are not competent evidence to establish the 
etiology of his current complaints.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current complaints are the 
result of any symptoms he had in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In short, as the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral knee 
disability for the reasons stated above, the benefit of the 
doubt doctrine is inapplicable, and this claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disability is denied.  


REMAND

The Board is required to insure compliance with the 
instructions of it remands.  Stegall, 11 Vet. App. at 268 
(1998).  As indicated in the Introduction, several issues 
were remanded by the Board in June 2004.  After the veteran 
filed his appeal to this decision, he indicated that he was 
"abandoning" his claims for service connection for a left 
ear disability and for a dental condition, two additional 
issues that were denied by the Board in June 2004.  However, 
the record does not reflect that he abandoned the claims that 
were remanded by the Board in June 2004, and the development 
requested in conjunction with these claims has not been 
accomplished.  Accordingly, the case is remanded for the 
following actions:

1.  The RO should issue a statement of the 
case to the appellant and his attorney 
that addresses the issue of entitlement to 
an initial evaluation in excess of 20 
percent for the appellant's service-
connected removal of the left testicle, 
with erectile dysfunction, from November 
1, 1997, to July 31, 2003.  The appellant 
and his attorney are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
February 1999 rating decision must be 
filed.  38 C.F.R. § 20.202 (2006).  If the 
appellant perfects the appeal as to the 
aforementioned issue, the case should be 
returned to the Board for appellate review 
of this issue.  38 C.F.R. §§ 20.202, 
20.302 (2006).

2.  The RO must review the claims folder 
and ensure that all notice and duty to 
assist obligations have been satisfied.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claims and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected irritable colon 
system, left hernia scar, right hernia 
scar, residuals of left 3rd and 4th 
metacarpal fractures, tendonitis of the 
right shoulder, left elbow olecranon 
bursitis, and removal of the left 
testicle, with erectile dysfunction, in 
recent years.  The RO should specifically 
ask the appellant to provide information 
regarding his left elbow surgery, 
including the date of the surgery and the 
names and addresses of the health care 
providers who performed the surgery, and 
any subsequent follow-up treatment.  With 
any necessary authorization from the 
appellant, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant in response to 
this request, which have not been 
previously secured.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The appellant and his 
attorney must then be given an opportunity 
to respond.

3. After any additional evidence has been 
obtained and added to the record, the RO 
should undertake any additional 
evidentiary development deemed 
appropriate, to include providing the 
appellant a more current VA examination(s) 
with respect to any of his 
service-connected disabilities.  However, 
in regards to the appellant's claims for 
increased ratings for his 
service-connected left hernia scar, right 
hernia scar, residuals of left 3rd and 4th 
metacarpal fractures, and left elbow 
olecranon bursitis, the RO should 
specifically make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:

(A) A comprehensive VA dermatological 
examination to determine the current 
severity of the appellant's service- 
connected right and left hernia scars.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
November 1998 and May 2002 VA examination 
reports.  All necessary special studies or 
tests are to be accomplished.  The 
examiner should specifically note whether 
either scar is superficial, unstable, 
poorly nourished, with repeated 
ulceration, and/or tender and painful on 
objective demonstration.  A superficial 
scar is one not associated with underlying 
soft tissue damage, and an unstable scar 
is one where, for any reason, there is 
frequent loss of covering of skin over the 
scar.  The size, both width and length, of 
each scar should be measured.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.

(B) A VA orthopedic examination to 
determine the current severity of the 
appellant's service-connected residuals of 
left 3rd and 4th metacarpal fractures, and 
left elbow olecranon bursitis.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the November 1998 and July 2003 VA 
examination reports, and any reports 
pertaining to the appellant's September 
2001 left elbow surgery, if received.  All 
indicated testing should be conducted, to 
include x-rays if deemed necessary by the 
examiner.

In regard to the appellant's service-
connected residuals of left 3rd and 4th 
metacarpal fractures, range of motion 
studies of the joints of the left fingers 
should be conducted, and all clinical 
findings should be reported in detail.  
The examiner should specifically note 
whether there is any ankylosis of any 
finger of the left hand.  I n addition, 
the examiner should indicate whether there 
is a gap of more than 2 inches (5.1 cm.), 
a gap of one to 2 inches (2.5 to 5.1 cm.), 
or a gap of less than 1 inch (2.5 cm.) 
between the thumb and the fingers, with 
the thumb attempting to oppose the 
fingers.

Clinical findings should also include 
whether during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
coordination associated with the left 
hand.  In addition, the physician should 
indicate whether, and to what extent, the 
appellant experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
degrees of limited motion, beyond what was 
shown clinically.

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state, and explain why.  
All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in the report.  Any report 
prepared should be typed.

In regard to the appellant's service-
connected left elbow olecranon bursitis, 
the orthopedic examiner should conduct 
range of motion studies on the left elbow.  
The examiner should first record the range 
of motion observed on clinical evaluation, 
in terms of degrees of flexion and 
extension.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of flexion and/or 
extension at which such pain begins.  
Then, after reviewing the appellant's 
complaints and medical history, the 
examiner should render an opinion as to 
the extent to which the appellant 
experiences functional impairments of the 
left elbow such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, and should 
portray these factors in terms of degrees 
of additional loss in range of motion.  
Specifically, the examiner should indicate 
whether the overall left elbow disability 
picture, in terms of limited motion, and 
including any weakness, excess 
fatigability, incoordination, and/or pain 
due to repeated use or flare- ups, is best 
equated with (1) flexion which is limited 
to 45, 55, 70, 90, 100, 110, or more than 
110 degrees, and/or (2) extension which is 
limited to 110, 100, 90, 75, 60, 45, or 
less than 45 degrees.

Moreover, the orthopedic examiner should 
fully describe any bony impairment of the 
left ulna.  With regard to the left ulna, 
the examiner should specifically indicate 
whether there is any evidence of nonunion 
and, if so, whether the nonunion is 
affecting the upper or lower half of the 
ulna.  If there is evidence of nonunion of 
the upper half of the ulna, the examiner 
should indicate whether there is any false 
movement; whether there is loss of bone 
substance and, if so, whether the loss is 
one inch (2.5 centimeters) or more; and 
whether there is deformity of the bone 
and, if so, whether the deformity can 
properly be described as "marked."  The 
examiner should also indicate whether 
there is any evidence of malunion of the 
left ulna and, if so, whether there is bad 
alignment of the bone; and whether there 
is flail joint of the elbow.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in the report.  Any report 
prepared should be typed.

4.  The appellant is hereby notified that 
it is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5. Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty to notify and 
assist the appellant.  The RO should also 
ensure that the VA examination reports 
address all actions requested.  If they do 
not, they must be returned to the 
examiner(s) for corrective action.

6.  The RO should then review and re-
adjudicate the issues on appeal that have 
been remanded.  Specifically, in regard to 
the appellant's claims for an initial 
evaluation in excess of 10 percent for a 
left hernia scar and an initial 
compensable evaluation for a right hernia 
scar, the RO should consider the newly 
revised provisions of 38 C.F.R. § 4.118, 
pertaining to the evaluation of skin 
conditions.  See 67 Fed. Reg. 49,590-599 
(July 32, 2002).  In addition, in regard 
to the appellant's claim for an initial 
compensable evaluation for the residuals 
of left 3rd and 4th metacarpal fractures, 
the RO should consider the revised 
provisions of 38 C.F.R. § 4.71a, 
pertaining to ankylosis of the fingers and 
thumb.  See 67 Fed. Reg. 48,784 (July 26, 
2002).  If any such action does not 
resolve each claim to the appellant's 
satisfaction, the RO should provide the 
appellant and his attorney a supplemental 
statement of the case, to include the 
revised rating criteria and the 
application of the facts thereto, and the 
procedural requirements of 38 C.F.R. § 
3.105(e) in regard to the reduction of the 
disability rating for the appellant's 
service-connected removal of the left 
testicle, and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


